Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 September 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues on pages 13-16 that the claims are integrated into a practical application with no accompanying explanation or discussion of the limitations indicative of integration into a practical application from MPEP 2106.05 or the 2019 PEG. Restating the entire claim 1 is not a persuasive argument and the Applicant does not argue the factors listed in the 2019 PEG with respect to the identified additional elements beyond the recited abstract idea. 	Applicant further argues the claims contain an invention concept under Step 2B without identifying or explaining what claim limitations provide a meaningful limit on the abstract idea. The Examiner does not find this a persuasive argument because it is a mere conclusion and does not address the 101 rejection.	Additionally, the benefits argued by the Applicant by the separate and distinct computing devices must be considered in light of Figure 7 and [0098]-[00100] which state the first and second computing systems can be implemented in the computer system 700 as virtual computing devices using hardware, software, firmware, or a combination and the only mention of distinct systems is in [0005] in the background section.
Applicant's arguments filed 22 September 2020 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues the references do not teach or disclose separate computing devices and the specific claim limitations on page 18 of the Remarks. The Examiner does not agree because the arguments by the Applicant of the separate and distinct computing devices must be considered in light of Figure 7 and [0098]-[00100] which state the first and second computing systems can be implemented in the computer system 700 as virtual computing devices using hardware, software, firmware, or a combination and the only mention of distinct systems is in [0005] in the background section. Fig 2 of Ker clearly discloses different databases that are separate and distinct from each other with separate duties and no location data is stored or possessed by the account database and vice versa. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a method for privacy protection in use of geolocation for transaction authorization, storing a plurality of location profiles including at least a device identifier and an account identifier, receiving a location notification, executing a query to identify a specific location profile, transmitting the geolocation and the account identifier, receiving a transaction message related to a payment transaction, 
Dependent claims 2-6, 9-10, 12-16, and 19-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea and contain generic computer functions such as receiving, processing, and storing data, see MPEP 2106.05(d). In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kar US 2015/0032621 in view of He US 2016/0189151.


	receiving, by a receiving device of the [first] computing device, a location notification from a third party system, the location notification including at least a specific device identifier and a geolocation (¶¶ [0030]-[0035] “specific location” and account identifier, which may be suitable for identification of a payment account, Abstract; 
	executing, by a querying module of the [first] computing device, a query on the location database to identify a specific location profile where the included device identifier corresponds to the specific device identifier (¶¶ [0033]-[0035], abstract); 
	electronically transmitting, by a transmitting device of the [first] computing device, at least the geolocation and the account identifier included in the identified specific location profile to a [second] computing device (¶¶ [0033]-[0035], abstract, the server retrieves the account identifier and selects the mobile device and will determine whether the geolocation of the mobile devices matches that of the transaction at a particular time stamp), wherein duties of the [second] computing device are separated from duties of the first computing device such that (Fig 2; [0027]-[0035]);
wherein duties of the first computing device are separated from duties of the second computing device such that (Fig 2; [0027]-[0035]); 
	determining, by a transaction processing module of the [second] computing device, if the geolocation transmitted to the second computing device corresponds to the transaction location stored in the second data element included in the received transaction message (Abstract, Fig 3A-B, ¶¶ [0036]-[0043] compare the geographic location of the mobile device with the geographic location of the payment transaction based on the location identifier); 
	storing, by the transaction processing module of the [second] computing device, a result of the determination in the third data element included in the received transaction message (Abstract, Fig 3A-B, ¶¶ [0036]-[0043], store received information as well as storing or saving the determination of the comparison); and 
the first computing device does not possess or receive the primary account number stored in the first data element included in the received transaction message (¶ [0078] single or multiple media such as a distributed database, Fig 4; separate and remote servers or databases in the distributed database do not possess or receive the same data another server or MRM receives or possesses).	It would have been obvious to one of ordinary skill in the art at the time of invention to include multiple computing devices as taught in He in Kar since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner notes that under the BRI of “different computing devices” could include separate databases or storage units, which Ker does disclose in Fig 2. The security of the data would be improved but could also be improved virtually with additional security and encryption. Kar states that the servers could include different computer architecture including a distributed computer system ([0059]-[0065]) as well as “computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device” [0059] and in Fig 2 describes the processing server as having multiple databases within the system that are separate and do not contain the same data or receive the same data. And further in [0060] “Although operations may be described as a sequential process, some of the operations may in fact be performed in parallel, concurrently, and/or in a distributed 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include encryption as taught in He in Ker since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Applying encryption techniques known to those in the art would yield predictable results and increase the security of the messages sent between the computing devices.
	executing, by a querying module of the second computing device, a query on the account database to identify a specific account profile where the included primary account number corresponds to the primary account number stored in the first data element included in the received transaction message, wherein the account identifier transmitted to the second computing device corresponds to the associated account identifier included in the identified specific account profile (Abstract, Fig 3A-B, ¶¶ [0029], [0036]-[0043], [0051], store received information as well as storing or saving the determination of the comparison, location database may store a plurality of location data entries which include identifier; [0018] “payment card”; compare in [0048]).
As per claim 4:	Kar and He disclose the method of claim 1, but Kar fails to explicitly disclose while He discloses further comprising: generating, by a hashing module of the first 
the generated hash value is equivalent to the device identifier included in the identified specific location profile (¶¶ [021], [0026], [0035] encryption modules of the mobile device and the remote server encrypt data and the transaction details included in the transaction message, looking at [0047] of the application the hashing algorithm can be any known to the mobile network operator; the encrypting of data does not depend on the type of data and is considered non-functional descriptive material).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include encryption as taught in He in Ker since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Applying encryption techniques known to those in the art would yield predictable results and increase the security of the messages sent between the computing devices.
As per claim 5:	Ker further discloses the method of claim 1, further comprising: executing, by the querying module of the first computing device, a second query on the location database to store the geolocation included in the received location notification in the identified specific location profile (¶ [0029] store the location information as a location data entry in a location database, can be used to store multiple entries for multiple devices).


As per claim 9:	Kar and He disclose the method of claim 1, but Kar fails to explicitly disclose while He discloses wherein each account identifier is hash value generated via application of a hashing algorithm to an account number corresponding to a related transaction account (¶¶ [021], [0026], [0035] encryption modules of the mobile device and the remote server encrypt data and the transaction details included in the transaction message, looking at [0047] of the application the hashing algorithm can be 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include encryption as taught in He in Ker since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Applying encryption techniques known to those in the art would yield predictable results and increase the security of the messages sent between the computing devices.
As per claim 10: 	Ker further discloses the method of claim 1, wherein the transaction message further includes a message type indicator indicative of an authorization request (¶ [0038] authorization request is a type of message indicator because it indicates the message is an authorization request).
As per claims 11-16 and 19-20:	Claims 11-16 and 19-20 are rejected under the rationales of claims 1-6, and 9-10, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner US 2015/0186891 discloses separate storage of location data and transaction data by different parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692